Citation Nr: 0507365	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing conducted 
in Montgomery, Alabama.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC and is addressed in the REMAND portion of 
the decision below.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a February 1996 
rating decision.  The veteran was notified of the decision, 
but did not perfect an appeal within the applicable time 
period.  

2.  The evidence added to the record since the February 1996 
rating decision is neither cumulative nor redundant, and 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The February 1996 determination denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Legal Criteria

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered. 38 U.S.C.A. § 7105(c) (West 2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).  Evidence which is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).
For the sole purpose of determining whether the claim should 
be reopened, credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The claim does not 
need to be conclusive; however, the veteran's allegations 
must be supported by credible and competent evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Analysis

Service connection for PTSD was previously denied in a 
February 1996 rating decision, based on a finding that there 
was no diagnosis of PTSD.  The veteran did not file an appeal 
and that rating decision became final.  38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).  

For additional evidence to be new and material, to raise a 
reasonable possibility of substantiating the veteran's claim, 
and to relate to an unestablished fact necessary to 
substantiate the claim in this scenario, it would have to 
tend (by itself or together with evidence previously of 
record) to establish a current diagnosis of PTSD related to 
service, i.e., show that it was manifested in service or show 
by competent (medical) opinion that it is related to a 
traumatic event during service.  

Here, the additional pertinent evidence received since the 
last and final determination rendered in February 1996 
consists essentially of a private medical opinion dated in 
February 2002 provided by J. Wayne Brannon, M.D. to the 
effect that the physician had known the veteran for 10 years 
and had witnessed his health decline over that period of 
time; a statement provided by Nancy E. Modeiros, M.D. 
received into the record in November 2002, in which there is 
reference to symptoms that possibly suggested a diagnosis of 
PTSD; a report from a VA psychiatric examination dated in 
June 2002, in which the examiner provided a diagnosis of PTSD 
that conformed to the DSM-IV stressor criteria, and based on 
the information provided by the veteran, stated that the 
veteran's symptoms along with his reported combat experiences 
supported his diagnosis; VA medical records dated in October 
2002 that reference the veteran's diagnosis of PTSD, and lay 
(buddy) statements.  

This evidence is new in the sense that it was not previously 
associated with the record at the time of the last and final 
decision dated in February 1996 on the issue of service 
connection for PTSD.  The evidence is material as the veteran 
did not have a diagnosis of PTSD at the time of the February 
1996 rating decision. 

Thus, the objective evidence added to the record since the 
February 1996 rating decision tends to establish a fact 
previously in dispute and material to the claim.  
Accordingly, the veteran's claim of service connection for 
PTSD may be reopened.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened; to that 
extent only, the claims is granted.  


REMAND

The veteran has claimed entitlement to service connection for 
PTSD based on traumatic experiences during his service in 
Vietnam.  His DD Form 214 shows that the veteran served in 
the Republic of Vietnam, and earned the Vietnam Service Medal 
and the Vietnam Campaign Medal.  The veteran's service 
personnel records show that the veteran was in Vietnam from 
November 1966 through September 1967 and participated in the 
Vietnam Counteroffensive, Phase II, which took place in 
August 1967.  

During his personal hearing held in August 2004, the veteran 
reported that he served as a combat engineer and that his 
home base was in Bien Hoa with the 199th Infantry.  For a 
nine-week period, he was attached to the 9th Infantry where 
he was exposed to mortar and rocket fire.  The veteran spoke 
about one instance when the Viet Cong blew up his vehicle and 
noted that they swept the roads with a mine sweep.  He also 
testified that he was forced to dispose of dead bodies in the 
river.  His living conditions were poor, and he lived in a 
hole for the entire nine weeks and ate whatever was 
available.  The veteran has submitted buddy statements and 
pictures in support of his claim.  

There is no evidence that the RO attempted to verify the 
stressor information that the veteran has provided.  In this 
regard, the Board finds that the record is inadequate for the 
purpose of rendering an informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, the claim is REMANDED for the following:

1.  The RO should make another request 
from the veteran to specify his service 
information, such as the unit to which he 
was assigned at the time of the stressful 
events, describe his duty assignments, 
provide a detailed description of the 
stressful events to include names and any 
other identifying information concerning 
other individuals involved in the events, 
list any medals or commendations, any 
wounds incurred, and provide any other 
information pertinent to the veteran's 
service connection claim of PTSD that 
might prove useful to verify the 
stressful incidents.  

2.  Once the veteran has provided the 
requested information, the RO should 
request from the United States Armed 
Services Center for Unit Records Research 
(USASCURR) the official unit records and 
histories in an attempt to determine 
whether or not the veteran was engaged in 
combat and entitled to the presumption 
under 38 C.F.R. § 3.304(f)(1), and/or to 
corroborate the veteran's claimed 
stressors.  

3.  If warranted, the veteran should then 
be scheduled for a VA examination 
specific to PTSD to determine current 
disability per the diagnostic criteria 
from DSM-IV.  The claims folder must be 
made available for review prior to said 
examination.  After the examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's PTSD is related to his 
period of active service.  Any additional 
tests or studies necessary to provide 
such opinion should be conducted.  The 
examiner should provide a written report 
with all conclusions reached and attach 
the report to the claims folder.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


